      Case 1:16-cv-09517-LAK-KHP Document 258 Filed 11/08/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
______________________________________

DANIEL KLEEBERG, LISA STEIN,
and AUDREY HAYS,

                       Plaintiffs,
                                                              NOTICE OF MOTION
                  v.
                                                              Civil Action No. 1:16-cv-09517
LESTER EBER; ALEXBAY, LLC f/k/a
LESTER EBER, LLC; ESTATE OF ELLIOTT W.
GUMAER, JR.; and WENDY EBER

                        Defendants,


       and

EBER BROS. & CO., INC.;
EBER BROS. WINE AND LIQUOR
CORPORATION; EBER BROS. WINE
& LIQUOR METRO, INC.; EBER-
CONNECTICUT, LLC; EBER-RHODE
ISLAND, LLC; EBER BROS.
ACQUISITION CORP.; EBER-METRO,
LLC; SLOCUM & SONS OF MAINE, INC.,

                     Defendants.
______________________________________


       PLEASE TAKE NOTICE THAT, the Estate of Elliot W. Gumaer, Jr. (“Estate”), by

counsel and pursuant to Fed. R. Civ. P. 56, hereby move this Honorable Court, in the Courthouse

located at the Daniel Patrick Moynihan U.S. Courthouse, 500 Pearl Street, New York, New York

1000, before the Honorable Katharine H. Parker, on January 8, 2020 at 2:00 p.m., or as soon

thereafter as counsel may be heard, for an Order granting partial summary judgment with respect

to the Third Amended Complaint as follows:

              Partial dismissal of “Count I Breach of Fiduciary Duty – Improper Transactions”
Case 1:16-cv-09517-LAK-KHP Document 258 Filed 11/08/19 Page 2 of 3



        Dismissal of “Count II Breach of Fiduciary Duty – Acting as Faithless Servants.”


        Partial dismissal of “Count VII Fraudulent Concealment” (other than the prong of
        the Count that alleges concealment of the 2012 Foreclosure Action).

        Dismissal of “Count IX Accounting.”

        Dismissal of the following components of the Third Amended Complaint’s
        Request for Relief:

                v. Disgorgement of all amounts paid to Gumaer by the Trust or any of its
                   controlled entities since the beginning of his disloyalty, which is
                   alleged to have begun in January 2001;

                t. Imposition of punitive damages a surcharge for the benefit of EBWLC
                   and EB&C against Lester, Wendy, and Gumaer’s Estate, for their
                   breaches of duties as corporate officers and directors and fraudulent
                   concealment;

                u. Imposition of punitive damages or a surcharge for the benefit of
                   Daniel Kleeberg, Lisa Stein, and Audrey Hays against Lester and
                   Gumaer’s Estate, for their breaches of duties as trustees and fraudulent
                   concealment;

                z. An accounting from Gumaer’s Estate for all transactions with and
                   moneys paid by Lester, Wendy, the Trust, any Eber Entity, Slocum of
                   Maine, or any other wine-and-liquor-related entities owned or
                   controlled by Lester and/or Wendy.

 Together with such other relief as the Court deems just and proper.

 The Estate is supporting its motion with the following:

        Affirmation of Robert B. Calihan, dated November 8, 2019.

        The Estate of Elliot W. Gumaer, Jr.’s Memorandum of Law.

        The Estate of Elliot W. Gumaer, Jr.’s Statement of Undisputed Materials Facts.

        Affidavit of Lester Eber, dated November 8, 2019, incorporated by reference.

        Affidavit of Wendy Eber, dated November 8, 2019, incorporated by reference.

        Eber Defendants’ Memorandum of Law, incorporated by reference.



                                         2
      Case 1:16-cv-09517-LAK-KHP Document 258 Filed 11/08/19 Page 3 of 3



               Eber Defendants’ and Eber Nominal Defendants’ Statement of Undisputed
               Material Facts, incorporated by reference.

       WHEREFORE, there exists no material facts in genuine dispute with respect to the

Estate’s requested partial summary judgment, the Estate is entitled to partial summary judgment

as a matter of law and, accordingly, the Estate respectfully requests that the Court grant this

Motion in its entirety.




Dated: November 8, 2019                               CALIHAN LAW PLLC
       Rochester, New York

                                                      /s/ Robert B. Calihan
                                                      Robert B. Calihan (Bar #1817659)
                                                      CALIHAN LAW PLLC
                                                      620 Reynolds Arcade Building
                                                      16 East Main Street
                                                      Rochester, New York 14614
                                                      Telephone: (585) 281-2593
                                                      Facsimile: (866) 533-4206
                                                      rcalihan@calihanlaw.com




                                                 3
